DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/10/2021, with respect to the non-final office action have been fully considered and are persuasive. The previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. Specifically, the closest prior art lacks teaching of determining a second number of symbols to be sampled, with the second number being different than a first number of symbols; and sampling from the return optical signal in a second duration, a second set of symbols having the determined second number of symbols as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Friday, 8:00AM-4:00PM CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645